EXAMINER'S AMENDMENT

1.  The present application is a divisional, following a restriction requirement, of an application 14/442,296, issued as US 10,668,688.


2.  An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth Daugherty on June 17, 2022.

3.  The application has been amended as follows: 
Claims 2-20 are cancelled. 
Claims 21-24 are added.

4.  Claim 1 is amended as follows:

        1. (Currently Amended) A multilayer thermal insulation panel for construction, comprising: 
    a main layer in thermally insulating material comprising a first surface and an opposite second surface; 
    a first backing layer of said main layer connected to the main layer along said first surface; 
    a second backing layer of said main layer 10connected to the main layer along said second surface; 
    at least one of said first and said second backing layers comprising: 
           a reinforcement layer in fiberglass;
           a cladding layer of the reinforcement layer comprising a first mixture spread in fluid form on said reinforcement layer, wherein the cladding layer contains from 50 g/m2 to 500 g/m2 of the first mixture,   wherein said first mixture comprises a resin, additives, mineral fillers and a pigment, and wherein the mineral fillers comprise an inert mineral filler and fire-resistant fillers; and wherein:
                  the resin of the first mixture is an acrylic styrol resin and has a percentage in weight of      
                  between 5% and 20% of the first mixture,
                  the pigment of the first mixture has a percentage in weight of less than 5% of the first  
                  mixture,
                  the additives of the first mixture comprise an anti-sedimenting agent and a thickener and 
                  the additives have a percentage in weight of between 10% and 30% of the first mixture,
                 the inert mineral filler of the first mixture is calcium carbonate and has a  
                  percentage in weight of between 30% and 60% of the first mixture, and
                  the fire-resistant fillers of the first mixture have a percentage in weight of between 1% and  
                  15% of the first mixture, wherein the fire-resistant fillers comprise colemanite;
         and
         a fire-resistant layer placed on the cladding layer and made from a second mixture comprising:        
  an expansive graphite, a resin, and additives; wherein the fire-resistant layer contains from 50 g/m2  
  to 500 g/m2 of the expansive graphite and includes expansive graphite in flakes having a mean  
  diameter in a range of about 50 µm – 2 mm, wherein:
                      the resin of the second mixture is a vinyl copolymer and has a percentage in weight of  
                      between 40% and 55% of the second mixture,
                      the expansive graphite of the second mixture has a percentage in weight of between 35%  
                      and 50% of the second mixture, and
                      the additives of the second mixture have a percentage in weight of about 10% of the 
                     second mixture, and wherein the additives comprise water in a percentage in weight of       
                     between about 4% and 9.4% of said additives of the second mixture; and
 wherein the backing layer further comprises a binding layer positioned on a surface of the fire-resistant layer in such a way that the fire-resistant layer is sandwiched between the cladding layer and the binding layer.

     

     
     

5.  The newly added claims are as follows:

       21. (New) The multilayer thermal insulation panel for construction of claim 1, wherein said fire-resistant layer is manufactured by spreading the second mixture on said cladding layer, wherein said additives of said second mixture further comprise: 
                    an anti-foaming agent in a percentage in weight of between about 0.2% and 2% of said  
                    additives of the second mixture; and
                   a dispersing agent in a percentage in weight of between about 0.2% and 2% of said additives 
                    of the second mixture.

      22. (New) The multilayer thermal insulation panel for construction of claim 1, wherein said resin of the second mixture is a plasticising resin configured to englobe the expansive graphite and forms a film which binds the expansive graphite to the cladding layer.

      23. (New) The multilayer thermal insulation panel for construction of claim 1, wherein the cladding layer further comprises an expanding agent and a refractory agent.

       24. (New) The multilayer thermal insulation panel for construction of claim 1, wherein the
binding layer is sodium silicate.



6. Claims are renumbered as follows:
Claim 1 becomes claim 1.
Claim 21 becomes claim 2, dependent on claim 1.
Claim 22 becomes claim 3, dependent on claim 1.
Claim 23 becomes claim 4, dependent on claim 1.
Claim 24 becomes claim 5, dependent on claim 1.

Reasons for Allowance
7.  The following is an examiner’s statement of reasons for allowance: the present claims are allowable over the closest uncovered prior art, namely, Toas (US 2004/0121152), Muenzenberger et al (US 2005/0032934), Bennett (US 4,229,329), Ackerman (US 6,207,085), Katagiri (US 4,454,190), for the following reasons.

8.  Toas discloses a multilayer fire-resistant structure, such as fiberglass insulation board ([0024]), used in building insulation, walls or door panels (claims 15-17), comprising:
a) a fiber glass substrate pre-coated with:
b) a vermiculite dispersion, further coated with:
c) a an expandable graphite coating (Abstract), 
said layers are further coated with FSK facing, gypsum or cement layer (Abstract).
Since the layers a)-c) are further coated with FSK facing, gypsum or cement layers, therefore, the a)-c) layer combination appears to be the backing of the composite.
The substrate is pre-coated with a vermiculite dispersion prior to coating with an expandable graphite coating (Abstract). The expandable graphite coating layer comprises a dispersion of expandable graphite, vermiculite, an organic binder, water and additives including small amount of dispersing agents ([0017]).
The coatings are prepared by mixing a dispersion of vermiculite, dispersing agents, binders, with an adhesive dispersion of expandable graphite and coating said dispersion; wherein the coating may be a single coating or two or more coatings ([0021], [0022]). Further, Toas teaches that the vermiculite dispersion comprises minerals, such as vermiculite which is magnesium-aluminum silicate and appears to be a refractory agent, other additives, dispersing agents, organic binders and adhesion promoters ([0017], [0021]). Thus, additives, dispersing agents, and adhesion promoters read on “fillers and additives” components as claimed in instant invention. However, Toas does not explicitly the vermiculite dispersion further comprising an acrylic styrol resin as the organic binder and the additives, mineral fillers including calcium carbonate, and  fire resistant fillers being colemanite and used in amounts as claimed in instant invention, and further the additives including an anti-sedimenting agent and a thickener.

9.  Muenzenberger et al discloses a plastic composition for fire-protection and thermal insulation of construction parts such as walls, ceilings, doors (Abstract) comprising:
- 10-30%wt of an aqueous polymer dispersion (A) comprising a copolymer of (meth)acrylates with styrene ([0011]), wherein the water content in the dispersion is 5-60%wt ([0012], [0029]);
- 5-25%wt of a low molecular weight liquid polymer (B) comprising copolymers of (meth)acrylates with styrene ([0014]) or vinyl esters ([0014]);
- 2-50%wt of a fire protection additive (C) comprising:
       2-20%wt of the additive (C1), specifically glass, ammonium polyphosphate and/or 
       kaolin ([0018], [0037]);
       2-36%wt of the additive (C2), specifically colemanite ([0038], [0020])
       5-35%wt of the additive (C3), specifically vermiculite ([0021], [0039]);
       1-20%wt of the additive (C4), specifically aluminum hydroxide or magnesium  
       hydroxide ([0023], [0040]);
-  2-30%wt of water (D) ([0032]);
-   0.1-2%wt of stabilizers (E) and dispersing agents, such as iron oxide or carbon black ([0024]-[0026], [0033]);
-  0.1-2%wt of a pigments (F) ([0034]);
-  15-60%wt of fillers (G), specifically metal carbonates, preferably chalk ([0027]) and silica such as dispersed silica ([0027]).
However, Muenzenberger et al does not recite a multilayer panel comprising a fiberglass layer and a binding layer, both covering the cladding layer and  a fire-resistant layer comprising expansive graphite in flake form and vinyl copolymer, as required by instant claims.

10. Bennett discloses a fire retardant coating composition comprising an acrylic type polymer, fly ash, water, and further a pigment, a dispersant, a defoamer, and a thickener, wherein the thickener is used in applications where the thicker composition is desired (col. 3, lines 42-48; col. 2, lines 65-68, Abstract), and further 20-30%wt of amorphous silica as a filler and a smoke suppressant  (col. 4, lines 15-20). However, Bennett does not recite a multilayer panel comprising a fiberglass layer and a binding layer, both covering the cladding layer and  a fire-resistant layer comprising expansive graphite in flake form and vinyl copolymer, as required by instant claims.

11.  Ackerman discloses a composition for forming fire-retardant heat-insulating layer comprising (claims 1-5, 8, 11, 18-20; col. 5, lines 65-col. 6, lines 8):
a) 5-95%wt, or 10-40%wt of expandable graphite of any type, further optionally mixed with graphite granules (col. 4, lines 45-50; col. 4, lines 23-25);
b) 25-90%wt, or 30-60%wt of a resinous emulsion, specifically styrene-butadiene copolymers and acrylics (col. 2, lines 17-42);
c) 1-10%wt of a plasticizer (col. 3, lines 54-57);
d) 5-50%wt, or 1-25%wt of a surfactant comprising polyethylene glycol and water (col. 4, lines 58-62; col. 5, lines 1-5);
e) 0.15-10%wt of a defoamer (col. 5, lines 5-10);
f) process aids, stabilizers (col. 5, lines 20-25),
When the composition is subjected to heat, expands to form heat-insulating barrier and aids in the prevention of penetration of fire and smoke (col. 1, lines 60-col. 2, line 5; col. 5, line 65-col. 6, line 14). However, Ackerman does not recite a multilayer panel comprising a fiberglass layer and a binding layer, both covering the cladding layer and  a fire-resistant layer, wherein the cladding layer comprises styrene-acryl copolymer and colemanite, as required by instant claims.
12.  Katagiri discloses an expandable graphite material used in insulation (col. 1, lines 10-14) comprising a ceramic fiber, an expandable graphite and an organic binder (col. 1, lines 33-35), where the expandable graphite material is used in the form of flakes having an average particle size of 0.5-2mm, which flakes can be arranged in parallel alignment (col. 2, lines 10-20). However, Katagiri does not recite a multilayer panel comprising a fiberglass layer and a binding layer, both covering the cladding layer and  a fire-resistant layer, wherein the cladding layer comprises styrene-acryl copolymer and colemanite, as required by instant claims.

13. Therefore, the present claims are allowable over the cited prior art.

      Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRINA KRYLOVA/Primary Examiner, Art Unit 1764